MICHAEL R. HOELSCHER                            ATTORNEYS AND COUNSELORS AT LAW                       CuLLY LIPSEY
 r::JBOARD                                            A   PROFESSIONAL CORPORATION
                                                                                                       r::JBOARD
 ~CERTIFIED"                                                                                           ~CERTIFIED"
Civil Trial Law                                                                                       Commercial Real Estate Law,
mrh@hle.com                                                                          DEC 2 ~   201~   Residential Real Estate Law and
                                                                                                      Farm and Ranch Real Estate Law
O.E. (ED) ELMORE                                                                                      cully@hle.com
 r::JBOARD
 ~CERTIFIED"                                                                                          HEATH C. POOLE
Residential Real Estate Law and                                                                       heath@hle.com
Farm and Ranch Real Estate Law
eelmore@hle.com                                                                                       LAUREN E. TuRNBILL
                                                    December 22, 2015                                 lauren@hle.com



               Marc Hamlin                          Karen McQueen
              ·Brazos County District Clerk         Brazos County Clerk
               300 East 26th St., Ste. 1200         300 East 26th St., Ste. 120
               Bryan, TX 77803                      Bryan, TX 77803

              Chad Eixmann                          Dianne M. Eberhardt
              Court Administrator                   Court Administrator
              Bryan Municipal Court                 College Station Municipal Court
              401 S. Tabor Ave.                     300 Krenek Tap Rd.
              Bryan, TX 77803                       College Station, TX 77842

              Barbara W. Axtell                     Kathryn Brimhall
              Robertson County District Clerk       Robertson County Clerk
              P.O. Box 250                          P.O. Box 1029
              Franklin, TX 77856                    Franklin, TX 77856

              Christie Wakefield                    Beverly Wilson
              Leon County Clerk                     Leon County District Clerk
              P.O. Box 98                           P.O. Box 39
              Centerville, TX 75833                 Centerville, TX 75833

              Charlotte Barrett                     Rhonda Savage
              Madison County Clerk                  Madison County District Clerk
              103 W. Trinity Street, Rm. 104        101 W. Main St., Rm. 226
              Madisonville, TX 77864                Madisonville, TX 77864

              Dana Fritsche                         Gay Wells
              Burleson County District Clerk        Grimes County District Clerk
              100 West Buck St., Ste. 303           P.O. Box 234
              Caldwell, TX 77836                    Anderson, TX 77830

              Hon. Michael P. McCleary
              Brazos County Justice of the Peace, Precinct 1
              12845 FM 2154, Ste. 180
              College Station, TX 77845

              Hon. Tommy A. Munoz
              Brazos County Justice of the Peace, Precinct 2
              200 South TX Avenue, Ste. 114
              Bryan, TX 77803



                    1021 UNIVERSITY DRIVE EAST • POST OFFICE DRAWER DT • COLLEGE STATION, TEXAS 77840·2120
                                         979·846·4726 • FAX 979·846·4725 • hle@hle.com
Vacation Letter
December 22, 2015
Page2



Hon. Rick Hill
Brazos County Justice of the Peace, Precinct 3
1500 George Bush Dr.
College Station, TX 77840

Hon. Louis Garcia, Jr.
Brazos County Justice of the Peace, Precinct 4
206 N. Washington Ave.
Bryan, TX 77803

Sharri Roessler, Clerk
Tenth Court of Appeals
Mclennan County Courthouse
501 Washington Avenue, Room 415
Waco, TX 76701-1373

Vivian Long, Clerk
Seventh Court of Appeals
PO Box 9540
Amarillo, TX 79105-9540

Donna G. Brown
Liberty County District Clerk
1923 Sam Houston, Rm. 115
Liberty, TX 77575

Carol Jenkins
Limestone County District Clerk
P.O. Box 230
Groesbeck, TX 76642

Martha Lynch
Court Coordinator
12th/369th Judicial District Courts
P.O. Box 230
Groesbeck, TX 76642

Attn: Docketing
State Office of Administrative Hearings
300 W. 15th St., Ste. 504
Austin, TX 78701-1649

Beverly Crumley
Hays County District Clerk
Hays County Government Center
712 Stagecoach Trail, Suite 2211
San Marcos, TX 78666
Vacation Letter
December 22, 2015
Page 3


         Re:      Vacation Dates for Heath C. Poole for 2016
                  State Bar No. 24027627

         To Whom It May Concern:

         This letter is sent to designate the following dates as vacation dates:

                                     Monday- Friday March 14 -18 ·
                                       Monday - Friday April 4-8
                                    Monday - Friday May 30 -June 3
                                      Friday - Monday July 1 - 11
                                    Monday- Monday August 8 -15
                                    Monday - Friday December 19 - January 2, 2017

         I respectfully request that no settings be made for me for any of these dates.

          Please keep this letter on file in the appropriate place in your office for reference.

         Thank you.


                                                      Ve')/ truly yours,~




HCP/jla
                                                   \C~~~k




F:\USER\HEATH\Corresoondence\Vacation Letters\Vacation ltr 121715.wod